Citation Nr: 0619576	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-39 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant filed a timely appeal from a September 
7, 1995, rating decision which found that the character of 
the veteran's discharge remains a bar to a grant of benefits 
for his surviving spouse, and if so whether a finding that 
the character of the veteran's discharge remains a bar to a 
grant of benefits for his surviving spouse is warranted.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs




WITNESSES AT HEARINGS ON APPEAL

Appellant and C.M.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from July 1966 to February 
1972.  He died in March 1995 and his surviving spouse is the 
appellant in this case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Philadelphia, Pennsylvania, Regional 
Office and Insurance Center (RO), which determined that the 
character of the veteran's discharge remained a bar to 
benefits for his surviving spouse.

The appellant testified at an RO hearing that was conducted 
in March 2005.  The Board remanded the case in September 2005 
to afford the appellant a hearing before a Veterans Law 
Judge.  The appellant testified at a videoconference hearing 
before the undersigned in March 2006.  Transcripts of these 
hearings have been made part of the record. 




FINDINGS OF FACT

1.  A substantive appeal from the September 7, 1995, rating 
decision, which found that the character of the veteran's 
discharge remains a bar to a grant of benefits for his 
surviving spouse, was timely filed.

2.  The veteran accepted an undesirable discharge in February 
1972 in lieu of a Court Martial; he was absent without leave 
(AWOL) for a total of 1031 days, one episode from September 
1969 to March 1971 was 567 days, and another episode from May 
1971 to December 1971 was 201 days.

3.  In 1978, the Department of Defense Special Discharge 
Review Program upgraded the character of the veteran's 
service to under honorable conditions.  This upgrade does not 
set aside any bar to VA benefits.

4.  The competent evidence does not demonstrate that the 
veteran was insane or that there were compelling 
circumstances such to warrant the prolonged unauthorized 
absence.


CONCLUSIONS OF LAW

1.  A timely substantive appeal was filed from the September 
7, 1995, rating decision which found that the character of 
the veteran's discharge remains a bar to a grant of benefits 
for his surviving spouse.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2005).

2.  The character of the veteran's discharge precludes 
entitlement to VA surviving spouse benefits.  38 U.S.C.A. §§ 
101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that a timely substantive appeal was filed 
from the September 7, 1995, decision which found that the 
character of the veteran's discharge remains a bar to a grant 
of benefits for his surviving spouse.  There need not be a 
discussion whether there was compliance with the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), regarding this issue.

The Board concludes that the RO letters sent in March 2003, 
July 2003, and September 2003, adequately informed the 
appellant of the information and evidence needed to 
substantiate her claim, complied with VA's notification 
requirements and set forth the laws and regulations 
applicable to her claim.  In sum, the appellant was notified 
and aware of the evidence needed to substantiate her claim, 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  She was, in essence, told to 
submit evidence she had to support her claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that the 
VCAA notice must be provided to a claimant before the initial 
unfavorable RO decision on claim for VA benefits.  This was 
not accomplished as the September 1995 rating decision was 
promulgated prior to the enactment of the VCAA.  However, the 
RO sent the veteran adequate notice after the initial denial 
of the claim.  Notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See also Pelegrini, 18 Vet. 
App. at 121.  The RO sent adequate notice in 2003 and the 
appellant responded to such notice by submitting written 
statements pertaining to her alleged compelling circumstances 
which resulted in the veteran's prolonged unauthorized 
absence.  The claim was not certified to the Board until 
February 2006.  Therefore, the Board finds that the appellant 
had an opportunity to respond to VA's notice letters and that 
she in fact responded. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical and personnel records.  
She has been provided hearings to present testimony.  As 
such, the record is sufficient for a decision.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her contention that the character of the 
veteran's discharge was not a bar to a grant of benefits for 
his surviving spouse.  However, she was not provided with 
notice of the type of evidence necessary to establish 
benefits due a surviving spouse, such as entitlement to 
service connection for the cause of the veteran's death.  
Despite the inadequate notice provided to the appellant 
concerning this element, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this case, the claim is being denied, so that 
matter is moot with no prejudicial error.  Thus, any question 
as pertaining  to the cause of the veteran's death or 
effective date is rendered moot.  

A.  Timeliness of the Substantive Appeal

On September 7, 1995, the RO denied the appellant's claim for 
benefits to a surviving spouse of a veteran, finding that the 
character of the veteran's discharge remains a bar to a grant 
of benefits.  She filed a timely notice of disagreement (NOD) 
in response to that decision and received a statement of the 
case (SOC) in April 1996.  A substantive appeal was received 
on September 18, 1996.  A substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).  On September 27, 1996, she was informed that she 
did not file a timely substantive appeal within one year of 
the September 7, 1995, decision.  

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he or she is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  By statute, questions as to the timeliness 
or adequacy of a substantive appeal are determined by the 
Board.  38 U.S.C.A. § 7105(d)(3).  See 38 C.F.R. § 20.101(d).  
The Board can waive timely filing of a substantive appeal.  
See Beyrle v. Brown, 9 Vet. App. 24 (1996). 

As noted above, a September 7, 1995, rating decision found 
that the character of the veteran's discharge remains a bar 
to a grant of benefits for his surviving spouse.  Notice of 
the denial, and appellate rights, was provided by way of a 
letter dated September 7, 1995.  The appellant's NOD with 
this determination was received at the RO on April 2, 1996.  
The RO issued an SOC on April 25, 1996.  From this point, the 
appellant had until one year from the September 7, 1995 
rating decision in which to perfect her appeal by filing a 
substantive appeal with the RO.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).

The appellant's substantive appeal, VA Form 9, regarding the 
September 7, 1995, decision was received at the RO on 
September 18, 1996.  This VA Form 9 was received one year and 
11 days after the appellant was provided notice of the denial 
of his claim and over four and a half months after she was 
provided with an SOC with respect to this issue.  However, 
the appellant, in a letter associated with the her 
substantive appeal, stated that she submitted a substantive 
appeal in May 1996.  The Board also notes that the 
substantive appeal of record is dated August 23, 1996.  Upon 
consideration of the foregoing and according the appellant 
the benefit of the doubt, the Board finds that the September 
18, 1996, communication from the appellant is accepted as a 
timely and adequate substantive appeal from the September 7, 
1995, rating decision of the RO, which found that the 
character of the veteran's discharge remains a bar to a grant 
of benefits for his surviving spouse.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Beyrle, supra.

B.  Merits Review

Having found that a timely substantive appeal was filed from 
the September 7, 1995, rating decision which found that the 
character of the veteran's discharge remains a bar to a grant 
of benefits for his surviving spouse, the Board must now 
address the claim on the merits.

The veteran's service summary notes that he had four 
nonjudicial punishments and three previous court-martial 
convictions prior to accepting an undesirable discharge in 
February 1972.  The record discloses that, at the time of his 
discharge, the veteran was facing trial by general court-
martial for being AWOL.  He was AWOL for a total of 1031 
days, one episode from September 1969 to March 1971 was 567 
days, and another episode from May 1971 to December 1971 was 
201 days.  

In August 1975, the veteran received a full pardon from the 
President of the United States.  He designated, directed and 
empowered the Attorney General as his representative to sign 
the grant of executive clemency in furtherance of 
presidential proclamation 4313 of September 16, 1974, to a 
veteran who received either a punitive or an undesirable 
discharge from service in the Armed Forces of the United 
States for having violated Article 85, 86, or 87 of the 
Uniform Code of Military Justice between August 4, 1964 and 
March 28, 1973, inclusive. 

In 1978, the veteran's discharge was upgraded to "under 
honorable conditions" by the Department of Defense (DOD) 
Special Discharge Review Program.  The veteran's discharge 
was also reviewed, as required by Public Law 95-126.  The 
veteran was advised that he would not qualify for upgrading 
under the new, uniform, standards for discharge review.  He 
was informed that under the new law, the conditions of his 
discharge might render him ineligible for VA benefits.

An RO administrative decision in November 1988, held that the 
veteran's discharge from military service was under 
conditions barring the payment of VA benefits to him.  

On March 5, 1995, the veteran died.  In August 1995, the 
appellant requested VA benefits due to a surviving spouse.  
An RO administrative decision in December 2003 held that the 
veteran's discharge from military service was under 
conditions barring the payment of VA surviving spouse 
benefits.

The appellant filed a timely appeal.  She noted that she did 
not know the veteran while he was in service, but there were 
many mitigating factors for his behavior.  She essentially 
noted that he had a terrible childhood prior to entering 
service; he entered service when he was a child of 17; he did 
not have a high school diploma; he was engaged in constant 
horrific combat while serving in Vietnam as evidenced by his 
receipt of the Combat Action Ribbon, among other decorations; 
post-traumatic stress disorder (PTSD) and other mental 
disorders became manifest while he was in service; his mother 
was struck by a car while he was in service; and his first 
wife deserted him while he was in service.  In addition, she 
noted that his discharge was upgraded and she should be 
entitled to VA benefits based on this upgraded discharge.  
Finally, the appellant and her representative contend that 
they were never provided the exact VA regulation which bars 
VA benefits after a veteran has had his discharge upgraded 
and after having received a Presidential pardon.  

VA compensation is not payable unless the period of service 
on which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).

38 U.S.C.A. § 5303(a) provides that the discharge of any 
person from the Armed Forces on the basis of an absence 
without authority from active duty for a continuous period of 
at least 180 days if such person was discharged under 
conditions other than honorable, unless such person 
demonstrates to the satisfaction of the VA Secretary that 
there are compelling circumstances to warrant such prolonged 
unauthorized absence, shall bar all rights of such person 
under laws administered by the Secretary based upon the 
period of service from which discharged or dismissed, 
notwithstanding any action subsequent to the date of such 
discharge by a board established pursuant to 10 U.S.C. § 
1553.  See also 38 C.F.R. § 3.12(c)(6).

A discharge or release from service under one of the 
following conditions is a bar to the payment of benefits and 
is also a bar to benefits under Chapter 17 of Title 38 of the 
United States Code unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release.

(1) As a conscientious objector who refused to perform 
military duty, wear the uniform, or comply with lawful order 
of competent military authorities.
(2) By reason of the sentence of a general court- martial.
(3) Resignation by an officer for the good of the service.
(4) As a deserter.
(5) As an alien during a period of hostilities, where it is 
affirmatively shown that the former service member requested 
his or her release.
(6) By reason of a discharge under other than honorable 
condition issued as a result of an absence without official 
leave for a continuous period of at least 180 days.  This bar 
to benefits does not apply if there are compelling 
circumstances that warrant the prolonged unauthorized 
absence. . .The following factors will be considered in 
determining whether there are compelling circumstances to 
warrant the prolonged unauthorized absence.  

(i) Length and character of service exclusive of the period 
of prolonged AWOL.  Service exclusive of the period of 
prolonged AWOL should generally be of such quality and length 
that it can be characterized as honest, faithful and 
meritorious and of the benefit of the Nation.
(ii) Reasons for going AWOL. Reasons which are entitled to be 
given consideration when offered by the claimant include 
family emergencies or obligations, or similar type of 
obligations or duties owed to third parties.  
(iii) A valid legal defense exists for the absence which 
would have precluded a conviction for AWOL.

38 U.S.C.A. § 5303; 38 C.F.R. §§ 3.12(c), 3.360 (2005).

A discharge or release because of one of the offenses listed 
below is considered to have been issued under dishonorable 
conditions and is a bar to VA compensation benefits, but not 
to benefits under Chapter 17 of Title 38.

(1) Acceptance of an undesirable discharge to escape trial by 
general court-martial.
(2) Mutiny or spying.
(3) An offense involving moral turpitude. This includes, 
generally, conviction of a felony.
(4) Willful and persistent misconduct. This includes a 
discharge under other than honorable conditions, if it is 
determined that it was issued because of willful and 
persistent misconduct. A discharge because of a minor offense 
will not, however, be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious.
(5) Homosexual acts involving aggravating circumstances or 
other factors affecting the performance of duty. 

38 C.F.R. § 3.12(d).

An honorable or general discharge issued on or after October 
8, 1977, by a discharge review board established under 10 
U.S.C.A. 1533 sets aside a bar to benefits imposed under 
paragraph (d), but not paragraph (c), of this section 
provided that: (1) the discharge is upgraded as a result of 
an individual case review; (2) the discharge is upgraded 
under uniform published standards and procedures that 
generally apply to all persons administratively discharged or 
released from active military, naval or air service under 
conditions other than honorable; and (3) such standards are 
consistent with historical standards for determining 
honorable service and do not contain any provision for 
automatically granting or denying an upgraded discharge.  38 
C.F.R. § 3.12 (g).  The veteran does not fall within 
paragraph (d).  He falls within paragraph (c) due to being 
AWOL over 180 days on at least two occasions.  Therefore, the 
bar to benefits is not set aside.

Unless a discharge review board established under 10 U.S.C.A. 
§ 1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards meeting 
the requirements set forth in paragraph (g) of this section, 
an honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed under this section: (1) the President's directive of 
January 19, 1977, implementing Presidential Proclamation 4313 
of September 16, 1974; or (2) the Department of Defense's 
special discharge review program effective April 5, 1977; or 
(3) any discharge review program implemented after April 5, 
1977, that does not apply to all persons administratively 
discharged or released from active military service under 
other than honorable conditions.  38 C.F.R. § 3.12 (h).  

The claims file reveals that the veteran received a pardon 
under Presidential Proclamation 4313 due to his Article 86, 
unauthorized absences, and he was granted an upgraded 
character of discharge by the Department of Defense's special 
discharge review program.  Both of these situations fall 
within the situation in which the bar to VA benefits is 
applicable.  Moreover, as noted above, the veteran was 
advised that that under the new law, the conditions of his 
discharge may render him ineligible for VA benefits.  

The only exception from the bar to VA benefits is if the 
veteran was insane or if there was compelling circumstances 
to warrant the prolonged unauthorized absences during 
service.

If it is established to the satisfaction of the Secretary 
that a person in the Armed Forces was insane at the time of 
the commission of the offense leading to the discharge, then 
such person will not be barred from receiving benefits 
administered by the Secretary based upon the period from 
which such person was separated.  38 U.S.C.A. § 5303(b); 38 
C.F.R. § 3.12(b), 3.354 (defining insanity for purposes of 
determining cause of discharge from service).

There is no evidence to establish that the veteran was insane 
at the time of the events in question (i.e., his prolonged 
periods of being AWOL).  While in service in August 1967, the 
veteran was hospitalized at Allentown State Hospital.  A 
history of childhood personal problems was noted.  It was 
noted that, while in jail on two occasions, the veteran had 
"gone berserk" to get into state hospitals and that his 
father had faked insanity to get out of military service.  
The diagnosis was personality trait disturbance, passive 
aggressive personality.  A possible still latent but 
developing psychosis was noted.  The veteran's service 
medical records, including his service examination report is 
negative for any findings of the veteran being insane during 
his AWOL periods.   As a layperson, the appellant is not 
competent to give an opinion requiring medical knowledge, 
such as whether the veteran was insane in service.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board also notes 
the appellant did not know the veteran when he was in 
service.  Therefore, she does not have any first-hand 
knowledge of his mental state during periods in which he was 
AWOL.  The Board therefore finds that there is no competent 
evidence of record that the veteran was insane in service.  

With respect to whether there were compelling circumstances 
which led to the veteran's period of prolonged AWOL, the 
Board finds that the record does not contain any.  The record 
shows that the veteran was AWOL for over half of his active 
military service.  The record also shows that the veteran had 
various other charges during his service.  While the Board 
may be able to conclude that part of the veteran service 
raised to the level of honest, faithful and meritorious and 
of benefit to the nation, the Board also recognized the a 
significant part of his service did not rise to this level of 
service.  In determining whether compelling circumstances to 
warrant the prolonged unauthorized absence, the Board must 
also give consideration to reasons offered by the claimant 
including family emergencies or obligations.  While the 
appellant has given several reasons for the veteran's 
prolonged  unauthorized absences, the Board finds it 
noteworthy, that during the veteran's lifetime, he failed to 
give this type of reason for his prolonged unauthorized 
absence.

Hardship or suffering incurred during overseas service, or as 
a result of combat wounds of other service-incurred or 
aggravated disability, is to be carefully and sympathetically 
considered in evaluating the person's state of mind at the 
time the prolonged AWOL period began.  Again there is no 
evidence that this was a factor in the veteran's prolonged 
unauthorized absence.  The existence of a valid legal defense 
that would have precluded conviction for absence without 
leave is also a factor to be used in determining whether 
there are compelling circumstances to warrant the prolonged 
unauthorized absence.  The record is negative for such a 
legal defense.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6)(i-
iii) (2003).

In sum, the Board cannot conclude that there were compelling 
circumstances present upon his return from overseas which 
were of such severity as to force the veteran into leaving 
his unit for more than 1000 days, and thereby warrant his 
prolonged periods of unauthorized absence.  

Accordingly, in view of the above, the Board concludes that 
the character of the veteran's discharge from service is a 
bar to the appellant in obtaining VA benefits.  In 
conclusion, for these reasons, the preponderance of the 
evidence is against the 


claim, the benefit-of-the-doubt rule does not apply.  38 
C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 307, 
311 (1999).  Thus, the appeal is denied. 


ORDER

A timely substantive appeal was filed from the September 7, 
1995, rating decision which found that the character of the 
veteran's discharge remains a bar to a grant of benefits for 
his surviving spouse, to this extent only, the appeal is 
granted.

The character of the veteran's discharge from military 
service constitutes a bar to VA surviving spouse benefits; 
the appeal is denied.




____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


